Citation Nr: 0709633	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for service-connected residuals of a left knee injury 
from September 25, 2002 to December 30, 2004.

2.  Entitlement to a disability rating greater than 30 
percent for service-connected residuals of a left knee injury 
(total arthroplasty) from February 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1972 until 
November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 Rating Decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In October 2004, the veteran testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in December 2004 
and July 2006 wherein it was remanded for additional 
development.  It is now returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  From September 25, 2002 to December 30, 2004, the 
veteran's residuals of a left knee injury were manifested by 
pain, crepitation, and mild limitation of motion with pain.

2.  From February 1, 2006, the veteran's residuals of a left 
knee injury (total arthroplasty) are slight.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a left knee injury from September 
25, 2002 to December 30, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5257, 5260 
(2006).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a left knee injury (total 
arthroplasty) from February 1, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5055 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim.  The RO 
sent the veteran letters in November 2002, June 2004, January 
2005, October 2005, and August 2006 in which he was informed 
of what was required to substantiate his claim and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claim.  He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claim for an increased disability rating 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant VA and private medical treatment records 
have been obtained, as discussed below.  In its July 2006 
Remand, the Board directed the RO to contact the veteran and 
ask him to specify all medical care providers who treated him 
for his left knee disability directly prior to and following 
his December 2004 surgery, as well as to obtain additional 
medical treatment records from R. Crous, M.D.  In this 
endeavor, the RO notified the veteran of the Board's 
directives by letter dated in August 2006 and included an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA Form 21-4142) so that the 
additional private medical records from Dr. Crous could be 
obtained.  A copy of the request was also provided to the 
veteran's representative.  However, neither the veteran nor 
his representative responded to the RO's request.  The duty 
to assist "is not always a one-way street" and, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
VA has properly discharged its duty to assist the claimant in 
obtaining evidence necessary to substantiate his claim.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 2003 and August 
2005.  These examinations were thorough in nature, based upon 
a review of the veteran's entire claims file, and provided 
relevant findings that are deemed to be more than adequate.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 
(2006) (precluding the assignment of separate ratings for the 
same manifestations of a disability under different 
diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the  
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.   
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective  
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which  
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and  38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 

Residuals of a left knee injury from September 25, 2002 to 
December 30, 2004

Prior to December 30, 2004, the veteran's service-connected 
residuals of a left knee injury were rated pursuant to the 
criteria set forth in Diagnostic Code 5257 which provides for 
the rating of other impairments of the knee, to include 
recurrent subluxation or lateral instability.  The maximum 30 
percent rating is warranted when the impairment of the knee 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

Consideration had also been given to rating pursuant to 
alternate diagnostic code provisions.  Evaluations for 
limitation of flexion of a knee are assigned the maximum 30 
percent disability rating where flexion limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Evaluations for limitation of knee extension are assigned a 
30 percent disability rating where extension is limited to 20 
degrees; a 40 percent disability rating where extension is 
limited to 30 degrees; and a maximum 50 percent disability 
rating where extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2006).

Additionally, degenerative arthritis established by X-ray 
findings may be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Where there is X-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the diagnostic code, a 10 percent disability 
rating is for assignment.  38 C.F.R. § 4.71, Diagnostic Codes 
5003, 5010 (2006).  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59 (2006). 

Under VA General Counsel Opinion, VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, it was held that when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Codes 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9- 
04.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A VA examination report dated in February 2003 shows that the 
veteran reported pain in the left knee for which he was 
taking pain medication.  He was working as a truck driver.  
He described easy fatigability when walking longer and flare-
ups when squatting.  Physical examination of the left knee 
revealed well-healed, small surgical scars from prior 
arthroscopic surgery.  The left knee had mild deformation. 
There was pain with mild limitation of movement in the left 
knee joint.  Flexion was painful and was possible up to 135 
degrees.  There was crepitation during movement in the left 
knee joint and pain on palpation over the lateral and medial 
joint compartments.  There were no neurological symptoms 
below the left knee joint.  The veteran's gait was normal, 
without assisting devices.  Previous diagnostic studies were 
referenced which had provided an impression of moderate 
degenerative knee joint changes.  The diagnosis was severe 
sprain of the left knee in 1985; lateral meniscectomy in 1986 
times two; and moderate degenerative osteoarthritis of the 
left knee joint.

During his October 2004 videoconference hearing, the veteran 
and his spouse reported that he would experience left knee 
pain that was a six or seven on a scale of 10.  When taking 
pain medication, his pain would be reduced to a three or four 
on a scale of 10.  He described a reduced ability to walk or 
stand for long periods of time, as well as an inability to 
squat.  He added that his left knee would buckle and exhibit 
regular instability.

The second page (the first of which is not of record) of a 
private medical record from Dr. Crous dated in November 2004 
shows an assessment which indicated that the veteran's knee 
was very degenerative.  The most appropriate treatment was 
said to be a total knee arthroplasty.

An X-ray report from the South Bend Clinic dated in December 
2004, reveals that the veteran had osteophyte formation in 
the medial and lateral compartment of the left knee with 
significant osteoarthritis in the patellofemoral joint.  The 
impression was osteoarthritis of the left knee.  The veteran 
was admitted the following day to  Memorial Hospital South 
Bend for surgical total left knee replacement.

As indicated above, prior to December 30, 2004, the veteran's 
service-connected residuals of a left knee injury are rated 
as 30 percent disabling pursuant to the criteria set forth in 
Diagnostic Code 5257.  As this is the maximum disability 
rating available under this diagnostic code provision, the 
Board will consider the applicability of any additional 
diagnostic code provisions in an effort to secure a higher 
disability rating.  With regard to the provisions of 38 
C.F.R. §§ 4.40 and 4.45 relating to pain on use, such 
criteria do not apply to knee disabilities that are rated 
under Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

On review, the veteran's service-connected residuals of a 
left knee injury were no more than moderate, in nature, 
manifested by complaints of pain and crepitation on movement.  
However, there was no evidence of ankylosis of the left knee.  
Consequently, Diagnostic Code 5256 is not for application.  
There was also no evidence of for impairment of the tibia and 
fibula manifested by nonunion with loose motion requiring a 
brace, therefore, Diagnostic Code 5262 is not for application 
in this case.

Moreover, the ranges of motion in degrees, as tested on 
medical examination, do not reflect a degree of impairment 
under the rating schedule that would warrant an increased 
disability rating for the veteran's left knee if rated under 
the limitation of motion codes.  Rating under Diagnostic Code 
5260 for limitation of flexion would not provide a greater 
benefit to the veteran as the maximum is 30 percent, thus 
analysis thereunder will not be undertaken.  There is no 
evidence of record that the veteran's left knee had extension 
that was limited to 30 degrees or more at any time from 
September 25, 2002 to December 30, 2004.  As such, a higher 
disability rating pursuant to the criteria of Diagnostic Code 
5261 have not been met.

While the veteran had reported pain associated with his left 
knee, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
While he subjectively complained of left knee pain and 
instability, the pathology and objective observations of the 
veteran's behavior during VA examinations do not satisfy the 
requirements for a higher disability rating.  Considering the 
objective evidence that consistently shows no more than 
moderate disability, the Board finds that the preponderance 
of the evidence is against a disability rating in excess of 
30 percent.  See Johnson, 9 Vet. App. at 7 (Board need not 
assign a separate rating for functional loss due to pain or 
weakness when the diagnostic code is not predicated on range 
of motion); Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even 
if a separate rating for pain is not required, the Board is 
still obligated to provide reasons and bases regarding 
application of the regulation). 

While the veteran is competent to report his symptoms, the 
medical findings and applicable laws and regulations do not 
support a higher disability rating.  The Board finds that the 
medical reports prepared by competent professionals, skilled 
in the evaluation of disabilities, are more probative of the 
degree of impairment than the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for  residuals of a left 
knee injury from September 25, 2002 to December 30, 2004.  
For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's service-connected 
residuals of a left knee injury from September 25, 2002 to 
December 30, 2004.  The benefit-of-the doubt doctrine is 
inapplicable and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Residuals of a left knee injury (total arthroplasty) from 
February 1, 2006

Following the veteran's total left knee arthroplasty 
conducted in December 2004, the veteran was given a 100 
percent disability rating effective from December 1, 2004 to 
January 31, 2006, based on surgical treatment necessitating 
convalescence for one year following the implantation of a 
prosthesis.

From February 1, 2006, the veteran's service-connected 
residuals of a left knee injury (total arthroplasty) have 
been rated as 30 percent disabling pursuant to Diagnostic 
Code 5055 which provides the rating criteria for a knee 
replacement with a prosthesis.  Under this diagnostic code 
provision, for one year following the prosthetic replacement 
of a knee joint, a 100 percent disability rating is assigned.   
Thereafter, a 60 percent disability rating is warranted if 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia 
and fibula).  Diagnostic Code 5055 provides that the minimum 
rating for a knee replacement is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2006). 

The operative report from the Memorial Hospital South Bend 
dated in December 2004 shows that the veteran's left patella 
was well fitted and well tracked. The
surgery was noted to have gone well, and the veteran was 
released for recovery. 

A follow up diagnostic study from the South Bend Clinic and 
Surgical Center dated in July 2005 reveals that the femoral 
and tibial components appeared well placed with normal 
relationship.  There was no evidence of "loosening" and 
joint spaces were preserved.  The patellar component was 
normally placed, though there was some increased density over 
the suprapatellar bursa and anterior joint suggestive of 
residual fluid accumulation.  The findings, as compared to 
prior studies, were relatively stable.  The impression was 
total left knee joint replacement with the probability of 
small joint effusion suggested.

A VA examination report dated in August 2005 reveals that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination.  The veteran 
reported that his pain was a one on a scale of 10, and that 
he was quite functional, working full time as an 18 wheel 
truck driver.  Physical examination revealed that the veteran 
was not in acute distress.  His gait was narrow based and 
nonantalgic.  He ambulated without a limp and without an 
assistive device.  Range of motion was limited to -3 degrees 
of extension and 125 degrees of flexion.  After repetitive 
knee flexion this was reassessed and the numbers did not 
change from those dictated above.  There was no tenderness to 
palpation of the knee.  There was no erythema, edema, or 
warmth.  There was a 15 centimeter well-healed surgical scar 
along the midline of the anterior knee.  There was no medial 
or lateral instability.  There was no subluxation of the 
patella nor was there patellar apprehension with 
manipulation.  Because he no longer had menisci or cruciate 
ligaments, testing for those were not done.  X-rays from July 
2005 were reviewed which showed anatomical alignment with the 
hardware intact. There was no evidence of nonunion or 
malunion of the tibia or fibula or ankylosis.  The impression 
was status post left total knee arthroplasty secondary to 
osteoarthritis.  The examiner concluded that the veteran's 
left knee disability was minimal or slight, and that he had 
minimal functional impairment since his arthroplasty.

The clinical evidence of record does not show that the 
veteran has chronic residuals of left knee arthroplasty 
consisting of severe painful motion or weakness in the 
affected extremity.  The August 2005 VA examination report 
showed that the veteran was able to achieve near full range 
of knee motion.  There was no ankylosis of the knee.  Flexion 
was not limited to five degrees and extension was not limited 
to 60 degrees.  Thus, consideration of Diagnostic Codes 5260 
and 5261 do not result in a disability rating in excess of 
the currently assigned 30 percent.

The competent medical evidence of record dated from December 
2004 also fails to show objective manifestations of 
dislocated cartilage, with frequent episodes of "locking," or 
effusion into the left knee joint, nor of any ankylosis.  
Therefore Diagnostic Codes 5258 and 5256 are not for 
application.  

With regard to the potential applicability of VAOPGCPREC 23-
97, the clinical evidence of record does not contain any 
findings of laxity or instability of the left knee.  
Therefore, Diagnostic Code 5257 is not for application.  In 
the absence of such additional and separate disability, a 
separate or higher rating is not in order.

Other factors to consider are the degree of limitation of 
motion of the veteran's left knee, which in this case is very 
slight as noted above and which does not increase during 
flare-ups or with increased use.  The examiner in August 2005 
established that the veteran had minimal functional 
impairment since his arthroplasty, and that he was able to 
work full time.  As such, an increased disability rating 
pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 is not 
warranted.

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
and DeLuca, 8 Vet. App. at 202, relate to functional loss due 
to pain, weakness or other musculoskeletal pathology, 
Diagnostic Code 5055 sets forth criteria that specifically 
include painful motion and weakness.  Evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14 (2006).

The currently assigned 30 percent disability rating 
adequately compensates the veteran for the degree of 
impairment shown by the residuals of his left total knee 
replacement; these residuals do not more nearly approximate 
the criteria for the next higher evaluation for the 
aforestated reasons.  Consequently, the veteran's left knee 
disability is not more closely approximated by the criteria 
for a rating higher than the already assigned 30 percent 
rating from February 1, 2006.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's service-connected 
residuals of a left knee injury (total arthroplasty) from 
February 1, 2006.  The benefit-of-the doubt doctrine is 
inapplicable and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a disability rating greater than 30 percent 
for service-connected residuals of a left knee injury from 
September 25, 2002 to December 30, 2004, is denied.

Entitlement to a disability rating greater than 30 percent 
for service-connected residuals of a left knee injury (total 
arthroplasty) from February 1, 2006, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


